PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Huang et al.
Application No. 16/144,616
Filed: 27 Sep 2018
For: METHOD AND APPARATUS FOR SSD STORAGE ACCESS

:
:
:	DECISION ON PETITION
:
:
:
This decision is in response to the petition under 37 CFR 1.47(b) filed February 4, 2021.

Effective September 16, 2012, the provisions of 37 CFR 1.47 were abolished. See, Leahy-Smith America Invents Act, Public Law 112-29 (September 16, 2011), 77 Fed. Reg. 157 (August 14, 2012), and 35 USC 115. 

In view thereof, the petition under 37 CFR 1.47(a) is DISMISSED.

Note is made of the Notice to File Missing Parts issued October 19, 2018 wherein it states:

Applicant is notified that the above-identified application contains the deficiencies noted below. No period for reply is set forth in this notice for correction of these deficiencies. However, if a deficiency relates to the inventor's oath or declaration, the applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).

A properly executed inventor's oath or declaration has not been received for the following inventor(s):

Yiren Huang 
Yong Wang 
Kui Lin

(Emphasis added.)

Note is further made of the Notice Requiring Inventor’s Oath or Declaration mailed November 27, 2020 with respect to the requirements set forth at 37 CFR 1.63 or 1.64.

It is further noted that the issue fee was paid February 26, 2021 and, to date, the required oaths/declarations do not appear to have been submitted. Petitioner is reminded that failure to comply with the See, also, 37 CFR 1.53(f). To the extent that the requirements of 37 CFR 1.63 have not been satisfied on or before payment of the issue fee, petition may wish to consider filing a petition to revive pursuant to 37 CFR 1.137(a). To the extent that petitioner alleges the unavailability of the inventors to execute the required inventor oath/declaration, petitioner may wish to avail themselves to the substitute statement provisions of 37 CFR 1.64. See, also, MPEP 604 and 37 CFR 1.46.

This application is being returned to the Office of Data Management for further processing.

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions